Appeal from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting appellant of the crime of unlawful possession of a policy slip (Penal Law, § 974) and “ from the sentence thereon” and “from the denial of the motion made after conviction”. Judgment unanimously affirmed. No opinion. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. (Code Grim. Pro., § 517.) No “motion made after conviction” has been found in the record. Present — Nolan, P. J., Carswell, Wenzel, Schmidt and Beldoek, JJ.